The testimony of F. S. Palmer, Reagan, and Coffin, as to conversations with the defendant, and as to matters occurring before the murder, was relevant if it tended to show a motive for the commission of the crime with which he was charged; and the question is, Did it tend to show motive? Their testimony was inadmissible for the purpose of discrediting the defendant. His character could not be attacked by showing that he had been guilty of other crimes or offences. It was not competent to prove that he committed the crime of larceny or malicious mischief for the purpose of showing that he was guilty of the crime for which he was on trial. State v. Lapage, 57 N.H. 245. But, upon well settled principles, the state was entitled to introduce any evidence having a legal tendency to prove any material fact in issue, notwithstanding it might tend to prove the commission of another and separate offence. It is not a valid objection to evidence otherwise competent, that it tends to prove the prisoner guilty of a distinct and different felony. Commonwealth v. Choate, 105 Mass. 451,458. Thus, evidence of other offences is admissible for the purpose of proving malice, guilty knowledge, intent, motive, and the like. State v. Lapage, supra, 288, 293-295; Rosc. Cr. Ev. 81-84; 1 Whar. Cr. Law, ss. 639, 640.
Upon an indictment for murder, evidence of former grudges and antecedent threats is received, because it tends to show malice in the defendant against the deceased. 1 Phil. Ev. 169; Rosc. Cr. Ev. 71. Such evidence is admissible because it supplies a motive for the act. The absence or presence of motive renders the alleged fact less or more probable. State v. Dearborn, 59 N.H. 348; Steph. Cr. Law 88; Best Ev. 571, 572; Steph. Dig. Ev., art. 7. Motive does not of itself prove guilt. It is a unit contributing to make up the sum total of proof, and proof of the guilty act need not be established by evidence aliunde before the question of motive is considered. State v. Cohn, 9 Nev. 179. The natural and logical course of human thought, when a crime has been committed, is to inquire, What motive could have influenced a sane person to do such an act? *Page 219 
The testimony of Raitt, not objected to and unobjectionable, if credited by the jury, proved that the defendant believed he had lost his position at the electric light station in consequence of a charge of theft made against him by the deceased, or of the exposure by the deceased of theft actually committed by the defendant. The defendant's threat, that he would "fix them for it." showed that he harbored feelings of enmity against the deceased, and intended to do him some bodily harm. The evidence tended to show a motive stimulated by revenge for the commission of the crime with which he was charged. The evidence objected to was competent for the same purpose. The absence of any apparent motive is always a fact in favor of the accused. Hence any fact which supplies a motive for the crime charged is relevant. Best Ev. (Chamberlayne's ed.), s. 453; State v. Dearborn,59 N.H. 348. On the question of motive, the mutual relations of the prisoner and the deceased, including their mutual temper and their feelings toward each other, are important. "Any motive rendering the killing probable, or explaining it against inherent probabilities, or otherwise helpful to the jury as a circumstance in the case, may be shown against the defendant." 2 Bish. Cr. Proc. (3d ed.), ss. 629, 630. The testimony of these witnesses tended to show the grounds of the defendant's animosity, — that he had been exposed by the deceased, or believed he had, in regard to his thefts from the company and his tampering with the engine, or that he had been wrongly accused by the deceased of misconduct in these particulars. It was competent for the state not only to show threats and hostile feelings, but the grounds the defendant had or believed he had, for his hostility. Murphy v. People, 63 N.Y. 590. How much weight the evidence might have with the jury was quite another consideration. The question of remoteness was one to be settled at the trial. If the court could see it might have any, it was competent. If the evidence tended to show that the deceased was, or the defendant had reason to suspect he was, the person who had caused him the loss of his situation with the company, and had brought upon him the suspicion and charge of larceny, it was admissible, not as evidence of another offence or offences, but of other transactions in which the defendant was engaged, and which showed that he had a motive to do the deceased bodily harm. Whether the ill feeling shown by the defendant in regard to the change of hours for beginning work, as testified to by F. S. Palmer, was entertained against the witness or against the deceased, was for the jury to determine upon consideration of all the evidence in regard to their mutual relations. If it was against the former, the evidence was not harmful, and its admission affords no reason for setting aside the verdict. But it was competent to be considered with other evidence of the mutual relations of the deceased and the defendant. The participation of the deceased in the search for stolen property, brought home to *Page 220 
the knowledge of the defendant by his mother, was calculated to arouse in him feelings of animosity. The case finds that his mother gave him the memorandum left by Coffin for him, and told him Coffin and Palmer had been there, and described the other man, and the defendant said it must be Whitehouse.
It was claimed at the argument that the stenographer's notes show that he said he "thought it was Whitehouse, but didn't know." If the fact is assumed to be as claimed, it did not render the evidence incompetent. Evidence that he believed the deceased had been instrumental in losing him his position at the light station, and in involving him, either rightly or wrongly, in the charge of larceny and malicious mischief, was admissible, as evidence would be that the fact was so. In either case the grounds of the defendant's hostility would appear. The declarations of the deceased, communicated to the defendant, would have been admissible if they were such as to influence his conduct. His acts, so far as they might influence the conduct of the defendant, were admissible for the same reason.
The fact that the defendant had in his possession, after he was committed to the jail, a razor and a gun-wrench may have had some tendency to show his guilt. The razor, if not the wrench, could be used in aiding his escape. It is claimed that the wrench was a thing so insignificant no use could be made of it in effecting an escape. If this was so, the evidence as to the wrench was immaterial, and could not confuse or embarrass the defendant in his defence. State v. Clark, 23 N.H. 429, 434. Evidence that the wire netting of the outside window of the defendant's cell had been broken, in connection with the evidence as to the razor and wrench, tended to show that the prisoner, with or without the help of persons outside, was planning an escape. Flight or an attempt at an escape is the usual concomitant of crime. The guilty naturally flee; an innocent person ordinarily has no reason to flee. Evidence of an escape or of an attempt at an escape is therefore admissible, because it tends to prove guilt, or is a fact from which consciousness of guilt may be inferred; but it may be entitled to little or no weight, according to the circumstances under which it was attempted. What weight should be given to this testimony from Coffin was for the jury to determine under proper instructions from the court, which it must be assumed were given. State v. Rand, 33 N.H. 216, 224; People v. Stanley, 47 Cal. 113; Rosc. Cr. Ev., 17; 1 Bish. Cr. Proc., s. 1250. If the razor and wrench came properly into his possession, and if he was innocent of the breaking of the netting, it does not appear that he made any disclosure of the same to the officers of the jail, as he naturally would have done.
The evidence was open to explanation, and if the explanation was satisfactory to the jury, no injustice was done by its admission. If not explained, the jury would give it such weight as it *Page 221 
deserved. That the evidence might not be entitled to very much consideration does not affect the question of its admissibility.
Exceptions overruled.
DOE, C. J., and CARPENTER, J., did not sit: the others concurred.